Citation Nr: 1500961	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1972 to January 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a low back disability.  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a low back disability, characterized as a chronic lumbosacral strain, was initially denied in an April 1974 rating decision.  The Veteran made several attempts to reopen the claim and was most recently denied in a May 1980 rating decision. 

2.  The evidence received since the May 1980 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim for entitlement to service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for entitlement to service connection for a low back disability, characterized as a chronic lumbosacral strain, was denied in an April 1974 rating decision.  The evidence of record established that the Veteran's chronic back condition pre-existed active duty service and was not aggravated therein.  The Veteran did not appeal the April 1974 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).  The Veteran attempted to reopen the claim on several occasions and was most recently denied in a May 1980 rating decision. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
The evidence received since the May 1980 rating decision includes the Veteran's testimony at the November 2014 videoconference hearing and treatment records from the Providence VA Medical Center (VAMC).  This evidence is new as it was not of record at the time of the May 1980 rating decision, but it is not material as it is duplicative and does not relate to an unestablished fact necessary to substantiate the claim.  The new VAMC records merely document ongoing treatment for the Veteran's chronic low back disability, an element of service connection that was already established at the time of the prior denial of the claim.  The new records do not provide any evidence of a link between the Veteran's claimed condition and active duty service or indicate that the pre-existing back disability was aggravated during service.  

The Veteran also testified in November 2014 that he first injured his back in 1969 before his enlistment into military service.  During basic training in November 1972, he slipped and fell down a flight of stairs incurring additional injury to his back.  He was treated, hospitalized, and placed on bed rest for two weeks.  The Veteran also testified that the in-service fall aggravated his pre-existing back condition.  The Veteran's lay testimony is cumulative and redundant of statements already of record in May 1980.  The Veteran has consistently maintained since his initial January 1974 claim for service connection that he fell during basic training and aggravated his back disability.  Statements dated throughout the claims period report the same facts and circumstances as the November 2014 testimony, and the Board therefore finds that the testimony cannot constitute new and material evidence.  

Thus, the Board finds that the above evidence is new as it was not previously considered but is not material as it is cumulative and does not relate to an element of service connection not previously established.  After a thorough review of the evidence as it relates to the applicable law, the Board find that the new evidence is not sufficient to reopen the claim for entitlement to service connection for a low back disability and the claim must be denied.  As the evidence submitted since the Veteran filed to reopen is merely redundant of that previously of record, the Board cannot find a basis upon which to reopen; in this regard, the Board has carefully considering the holding and impact of Shade.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of claims to reopen, the duty to notify requires that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was mailed a letter in August 2010 fulfilling the requirements of 38 C.F.R. § 3.159(b) informing him of the criteria necessary for reopening a previously denied claim.  He was also informed of the reason for the initial denial of service connection in the RO's April 1974 rating decision and the type of evidence that would serve to reopen his claim.  Additionally, the August 2010 letter contained notice regarding the disability-rating and effective-date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  An August 2012 response from the National Personnel Records Center (NPRC) indicates that efforts to obtain documentation of the Veteran's 1972 in-service hospitalization at the Walson Army Hospital in Fort Dix, New Jersey were not successful.  The Veteran was notified of this.  

The Veteran also testified during the November 2014 hearing that he received treatment for his back condition from a private physician identified as Dr. Leclercq in 1977.  He reported that he had not submitted records from this physician to VA, but the claims file shows that records from Dr. Leclercq dated from April 1976 to February 1979 were obtained in connection with an earlier claim for compensation and are included in the record before the Board.  Although at the time of the Board hearing the Board held the record open specifically to allow for the submission of these records (and no other records), as these records are in fact already of file, the Board finds that it can proceed with adjudication prior to expiration of the 60 days without prejudice to the Veteran.

The Board notes that the Veteran has not been provided a VA examination, but as the record does not contain new and material evidence, an examination is not warranted by the duty to assist.  38 U.S.C.A. § 5103A(f) (West 2014) (nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108).  

Finally, in Bryant v. Shinseki, 23 Vet. App. 488  (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned complied with the holding of Bryant by explaining the issue on appeal and discussing the new for new and material evidence, and the effects of this jurisdictional issue on the duty to assist.  The Veteran, with his representative and with questions from the undersigned, discussed evidence of record.  As the issue on appeal was fully explained and the questions at the hearing went directly to the evidence needed to grant the benefit sought the Board finds that there was substantial compliance with Bryant.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence has not been received and entitlement to reopening of the claim for entitlement to service connection for a low back disability is denied.  



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


